Case: 18-13707     Date Filed: 01/09/2019    Page: 1 of 4


                                                                  [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-13707
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 4:18-cv-00112-HLM



THOMAS WAYNE HOLT,

                                                                    Plaintiff-Appellant,


                                        versus

FLOYD COUNTY, GEORGIA,
HONORABLE GENE RICHARDSON,
in his official capacity as magistrate judge, and individually,
HONORABLE CRYSTAL BURKHALTER,
in her official capacity as magistrate court and individually,

                                                                  Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (January 9, 2019)
                 Case: 18-13707       Date Filed: 01/09/2019        Page: 2 of 4


Before MARCUS, ROSENBAUM and HULL, Circuit Judges.

PER CURIAM:

       In this 42 U.S.C. § 1983 action, Thomas Wayne Holt appeals the district

court’s August 17, 2018 order granting the defendants Floyd County, Gene

Richardson, and Crystal Burkhalter’s motions for judgment on the pleadings under

Federal Rule of Civil Procedure 12(c). 1

       Defendants Richardson and Burkhalter are magistrate judges serving on the

Magistrate Court of Floyd County, Georgia. Plaintiff Holt’s amended complaint

alleged violations of his Fourth, Fifth, Eighth, and Fourteenth Amendment rights

and the Georgia Constitution. A roofing company creditor obtained a civil default

judgment of $3,092.90 against Holt for failing to pay an account due with the

company. In this federal case, Holt’s claims arose out of the judgment creditor’s

post-judgment garnishment proceedings in the Floyd County Magistrate Court that

sought to collect on the judgment against Holt. During those garnishment

proceedings, Holt was held in contempt, arrested, and then detained in the Floyd

County jail. The contempt proceedings involved, in part, rulings that Holt had

committed perjury in completing certain forms involving his address. Holt’s


       1
        We review de novo a district court’s ruling on a Rule 12(c) motion for judgment on the
pleadings. Cannon v. City of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001). In doing
so, we accept all allegations in the complaint as true and construe them in the light most
favorable to the non-moving party. Id. “Judgment on the pleadings is appropriate where there
are no material facts in dispute and the moving party is entitled to judgment as a matter of law.”
Id.
                                                 2
               Case: 18-13707     Date Filed: 01/09/2019    Page: 3 of 4


amended complaint alleged that Judges Richardson and Burkhalter, in presiding

over the garnishment and contempt proceedings, abused their authority and

deprived Holt of his civil rights in various ways in order to force Holt to pay the

judgment creditor. Holt alleged that Judges Richardson and Burkhalter did so with

malice and that their actions constituted a Floyd County policy of favoring

creditors at the expense of debtors and of operating a “de facto debtor’s prison.”

      In an August 17, 2018 order, the district court dismissed Holt’s amended

complaint after concluding that: (1) judicial immunity barred Holt’s federal and

state law claims against Judges Richardson and Burkhalter in their individual

capacities; (2) Eleventh Amendment immunity barred Holt’s federal claims against

Judges Richardson and Burkhalter in their official capacities; (3) sovereign

immunity barred Holt’s state law claims against Floyd County and against Judges

Richardson and Burkhalter in their official capacities; (4) Holt’s amended

complaint failed to state viable federal claims for injunctive relief against all three

defendants because Holt did not seek a permissible form of injunctive relief and

also because he had not shown he would suffer irreparable harm; (5) Holt’s claims

for attorney’s fees and costs against Judges Richardson and Burkhalter under 42

U.S.C. § 1988 failed as a matter of law because their actions were not taken in

excess of their jurisdiction; (6) Holt’s amended complaint failed to state a viable

§ 1983 municipal liability claim against Floyd County because, as a matter of law,


                                           3
                  Case: 18-13707        Date Filed: 01/09/2019       Page: 4 of 4


Judges Richardson and Burkhalter were not final policymakers for Floyd County

and because Holt had pled only conclusory allegations of a policy, practice or

custom of Floyd County that caused the alleged constitutional violations; and

(7) Floyd County was immune from Holt’s claim for punitive damages under

§ 1983.

      After careful review of the record and the parties’ briefs, we conclude Holt

has not shown reversible error, and thus we affirm the district court’s August 17,

2018 order granting judgment on the pleadings in favor of the defendants and

dismissing Holt’s amended complaint. 2

      AFFIRMED.




      2
          We note that, on appeal, Holt has explicitly abandoned his claims for injunctive relief.
                                                  4